


[willislogoa01.jpg]


Telephone :    +44 (0) 20 3124 6000
Fax:        +44 (0) 20 3124 8223
Website:        www.willis.com




Without prejudice


Stephen Patrick Hearn
c/o 51 Lime Street
London
EC3M 7DQ
24 June 2015
Dear Steve
Your resignation
I refer to your e-mail to me today, in which you informed us that you would be
accepting a position at another employer and that you therefore give notice of
your resignation from your employment with Willis Limited (the “Company”).
As you and we have mutually discussed and agreed, this is to confirm that you
are hereby placed on garden leave with effect from July 6 pursuant to section
(b) of the paragraph entitled ‘Termination of Employment’ in your contract of
employment dated 16 October 2012 (as amended) (your “Employment Contract”).You
have also kindly agreed with us that you would come into the office during the
week of June 29 and attend potential Town Hall meetings on June 30, with details
to be determined.
As you are aware, you are obliged to give the Company 12 months’ notice of the
termination of your employment. However, as we have mutually discussed and
agreed, the Company is prepared to agree to release you from part of your notice
period, on the following terms. If the following terms are acceptable to you, I
should be grateful if you would sign, date and return to me a copy of this
letter (where indicated below) to confirm your agreement to the same.
1.    Termination Date and garden leave. You shall remain on garden leave
through October 30 (the “Termination Date”), whereupon your employment with the
Company will end For the avoidance of doubt, nothing in this letter shall
prevent you from continuing to act as a member of (and/or attending any meetings
of) any trade association bodies (including the London Market Group and the
London & International Insurance Brokers’ Association), at the discretion of
those bodies, following the commencement of your garden leave period and/or
following the Termination Date provided, however, that from the date hereof, you
shall (i) not act as a representative of the Company or any member of the Group
in respect of such memberships or hold yourself out as such and (ii) bear the
costs of such memberships and/or the attendance at such meetings.
2.    Salary and benefits up to the Termination Date. You will receive your
salary and other contractual benefits (but not, for the avoidance of doubt, any
bonus or severance payments) up to and including the Termination Date in the
normal way less deductions for income tax and National Insurance contributions
at appropriate rates.
3.    Announcement and resignation of directorships. You shall resign
immediately from your directorship of the Company and, if applicable, from all
your other directorships and/or other offices in the Company and/or any member
of the Group. You and the Company agree that an external announcement shall be
made in accordance with the securities law disclosure obligations applicable to
the Company and/or any member of the Group and, subject to us agreeing
otherwise, in substantially the form previously discussed.
4.    Ongoing obligations. Notwithstanding the termination of your employment,
you acknowledge that you are bound by and undertake to continue to observe any
obligations you owe to the Company and/or the Group which are stated to continue
to apply beyond the termination of your employment, including those provisions
of your Employment Contract that relate to duties




--------------------------------------------------------------------------------




of confidence and confidential information, copyright, inventions and patents,
return of Company property and non-disparagement, and the post-termination
restrictive covenants set out in the paragraph entitled ‘Other Obligations’ in
your Employment Contract.
5.    Full and final settlement. Without any admission of liability by the
Company, you agree to accept the terms set out in this letter in full and final
settlement of all and any claims, demands or rights of action which you have or
may have against the Company or any member of the Group or any of its or their
officers or employees however arising, in connection with your employment and/or
its termination and/or your directorships and/or your trusteeships and/or other
offices and/or your resignation from them (including, for the avoidance of
doubt, in respect of the period between the date of this letter and the
Termination Date), each of which you hereby waive, but excluding (i) any claim
in respect of accrued pension entitlement, (ii) (subject to the warranty in
relation to personal injury claims given by you and set out below) any claim in
respect of personal injury, (iii) any claim for the purposes of enforcing any
term of this letter or (iv) any claim in relation to any rights you may have
under any share option plans and equity incentive plans operated by the Company
or any member of the Group in which you participate, it being acknowledged and
agreed that such rights shall continue to be governed by the terms of such plans
and/or any applicable award or grant agreements (in each case as amended from
time to time) and that no new grants or awards will be made to you under any
such plans. You warrant that you are not aware of any claim you have for
personal injury as at the date that you countersign this letter.
6.    Definitions. Terms used by not defined in this letter shall have the
meanings given to them in your Employment Contract.
Yours sincerely


/s/ Rodney Baker-Bates_________
Rodney Baker-Bates
for and on behalf of Willis Limited


********************************
I confirm that I have read, understood and agree to the above terms of this
letter:


Signature:    /s/ Stephen Patrick Hearn     Date: 24 June 2015
Stephen Patrick Hearn




